DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required:
Part 25 has two names (“flexible attaching portion” and “adhesive part”) in paragraph 23 of the specification.  Please review and assign the correct part name to each feature. 
Part 11 is labeled “Flip Cap” but seems to function as the container cap that has a flip cap feature. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.84(p)(4) because:
Reference character “25” has been used to designate both “flexible attaching portion” – paragraph 23 and “adhesive part” – Paragraph 23.  
Furthermore, the drawings are objected to because:
Part 11 is labeled Flip Cap in Figure 4.  It appears that the flip cap is not labeled and the container cap is labeled as the flip cap.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Neves (US 20170245624 – hereafter referred to as Neves) and in view of Yurkovetskaya, Hanna et al. (US 20190239697 – hereafter referred to as Hanna) and in further view of  Fiedler (US 20170276290- hereafter referred to as Fiedler).  The Examiners Annotated Diagram A of Neves follows:

    PNG
    media_image1.png
    755
    758
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
In regards to Claim 1, Neves discloses: A combination of a gym bottle (Neves, Examiner’s Annotated Diagram A, 8 – bottle) and a magnetic attachment with a card holder (Neves - 6 and 104) comprising: a) the gym bottle (8 - bottle) comprising of a substantially cylindrical body (10 – is substantially cylindrical) having a front side and a rear side (See Examiners Annotated Diagram A - Figure 4 – front is part 2, back is part 12), a flip cap (40 – Flip Cap)  
Neves does not explicitly disclose the use of double-sided adhesive tape to attach the card holder pocket to the bottle in order to conceal the presence of the cards.
Neves discloses most of the limitations of claim 1, as above, and further discloses a chamber (6 – Storage Chamber with 104 – card holder) but fails to disclose attaching the magnetic strip on the outside of the card holding assembly. 
OFFICIAL NOTICE is given that flexible double-sided adhesive tapes sized and shaped as needed for attachment is a commonly used technique in the art and does not produce a patentable distinction.  As exemplary evidence, see (i) US 20200217450 or (ii) You Tube video link https://www.youtube.com/watch?v=LOZy8BbNLRA posted on 12/05/2019 - 3M 4910 Clear Double-Sided Tape, How to Use Double Sided Tape or (iii) peruse common listings for “Uses of double-sided tape” on online instructional platforms, e.g. You Tube.  Also note that the criticality of double-sided tape  is not explained by the applicant.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the attachment mechanism of the apparatus of Neves to suit a particular application based on basic engineering principles and intended use, including attachment means with double sided tape or a magnetic strip, as known in the art, which correspond to meeting the design criteria of advantageously increasing the capability of concealing identity and credit cards and other personal valuables.
Neves, while having the capability to attach to a metal surface, also does not explicitly disclose magnets strong enough to attach the entire bottle assembly to an external surface.  Please review the Examiner’s Annotated Diagram B, for Hanna, which follows:

    PNG
    media_image2.png
    801
    1076
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
However, Hanna teaches: {b) the magnetic attachment (Hanna – Attachment Appendage – 26) comprising: i) an elongated body (See Figure 1 and paragraph 0017) having a height, a width and a thickness to install an attachment system therein (See Figure 2 and components of 26 that meet this requirement), and a flat front portion to magnetically attach to a metallic surface (Paragraph 0029) and a curved rear portion to attach to the substantially cylindrical body of the gym bottle (See Figure 3, profile view meets this requirement); a set of cavities (36 – slots) on the rear portion configured to receive a set of magnets (Paragraph 0019 for magnet installation and configuration); ii) the set of magnets inserted into the set of cavities, and  (NOT EXPLICITLY TAUGHT by HANNA){
Hanna also teaches the following features with respect to magnets for adhering the assembly to external magnetic surfaces:
Disc shaped magnets in a vertical alignment or substantially directly above each other -  (Hanna, see Figure 1 in the Examiners Annotated Diagram B, above) (Paragraph 0018 – upper and lower magnets 24 a and b to maximize the magnetic surfaces that the assembly can attach to – paragraph 0027).
A single elongated magnet (interpreted as strips) may inserted into an appropriately sized slot and used in parallel (interpreted as side by side) with another elongated magnet or strips of magnets (Paragraph 0025 – in order to maximize the magnetic surfaces that the assembly can attach to – paragraph 0027)(For “embedded” see Figure 3, Examiners Annotated Diagram B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic fixing features for holding personal equipment of Neves with the stronger and more robust structures of Hanna (Attachment appendage - 26 with various magnet configurations, 24a,b and Magnetic discs, strips, elongated discs) in order to advantageously improve the container’s ability to secure itself to any magnetic surface. 
Neves as modified by Hanna above does not explicitly disclose a separate cap for the magnet cavity. 
However, Fiedler teaches: a set of caps to secure the set of magnets (Fiedler, Paragraph 0012 and Figures 1A-C to resist untwisting of the magnetic connection – Paragraph 0014).
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the Magnet Cap of the Neves apparatus as modified above to add threaded caps (Fiedler, Paragraph 0012, Figures 1A-C)  in order to advantageously improve the magnetic connection by adding a mechanical resistance to the cap structure which improves the durability of the product.
In regards to Claim 2, the device of Neves as modified by Hanna includes all limitations, including that a set of magnets are disc-shaped magnets (Hanna, 24 and b) disposed substantially directly above each other to keep the bottle (Hanna – See Examiner’s Annotated Diagram B - Figure 1) in an upright position (Hanna, Figure 1 and paragraph 0002).  (See parent claim above for recitation of corresponding parts and obviousness statement).
In regards to Claim 3: the device of Neves as modified by Hanna includes all the limitations, including that:  wherein a set of magnets are magnetic strips (Hanna, Paragraph 0027) mounted in the set of cavities or slots (See Hanna, paragraph 0025) . (See parent claim above for recitation of corresponding parts and obviousness statement).
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Neves in view of Hanna and in view of Sorensen (US 20150382489 – hereafter referred to as Sorensen) and in further view of Fiedler (US 20170276290 – hereafter referred to as Fiedler). 
In regards to Claim 4, Neves discloses: A combination of a gym bottle and a magnetic attachment with a card holder and a phone holder attachment comprising: a) the gym bottle (Neves – 8 – Bottle) comprising of a substantially cylindrical body (10 – is substantially cylindrical) having a front side and a rear side (See Examiners Annotated Diagram A - Figure 4 – front is part 2, back is part 12), a flip cap (40 – flip cap) and a bottom portion (Parts 80-82 – two mating halves for bottom portion); (NOT TAUGHT) { 
Neves does not explicitly disclose the use of double-sided adhesive tape to attach the card holder pocket to the bottle in order to conceal the presence of the cards.
Neves discloses most of the limitations of this claim, as above, and further discloses a chamber (6 – Storage Chamber with 104 – card holder) but fails to disclose attaching the card holding structure with double sided tape. 
OFFICIAL NOTICE: is given that the limitation: a flexible double-sided adhesive tape sized and shaped: attachment with double-sided adhesive is a commonly used technique in the art and does not produce a patentable distinction. As exemplary evidence, see (i) US 20200217450 or (ii) You Tube video link https://www.youtube.com/watch?v=LOZy8BbNLRA posted on 12/05/2019 - 3M 4910 Clear Double-Sided Tape, How to Use Double Sided Tape or (iii) peruse common listings for “Uses of double-sided tape” on online instructional platforms, e.g. You Tube.  Also note that the criticality of double-sided tape  is not explained by the applicant.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the attachment mechanism of the apparatus of Neves to suit a particular application based on basic engineering principles and intended use, including attachment means with double sided tape or a magnetic strip, as known in the art, which correspond to meeting the design criteria of advantageously increasing the capability of concealing identity and credit cards and other personal valuables.
The apparatus of Neves as previously modified, while having the capability to attach to a metal surface, also does not explicitly include magnets strong enough to attach the entire bottle assembly to an external surface.  Please review the Examiner’s Annotated Diagram A for magnet disposition.
However, Hanna teaches: {b) the magnetic attachment (See Examiner’s Annotated Diagram B, Hanna – Attachment Appendage – 26) comprising: i) an elongated body (See Figure 1 and paragraph 0017) having a height, a width and a thickness to install an attachment system therein (See Figure 2 and components of 26 that meet this requirement), and a flat front portion to magnetically attach to a metallic surface (Paragraph 0029) and a curved rear portion to attach to the substantially cylindrical body of the gym bottle (See Figure 3, profile view meets this requirement); a set of cavities (36 – slots) on the rear portion configured to receive a set of magnets (Paragraph 0019 for magnet installation and configuration); ii) the set of magnets inserted into the set of cavities, and a set of caps to secure the set of magnets (Paragraph 0021 – the magnets are secured with a tight frictional grip and have are coated in a protective material to protect the assembly during washing and cleaning.)(Motivation Note: The entire structure is to allow the apparatus to be quickly attached to a piece of gym equipment – paragraph 0005)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic fixing features for holding personal equipment of Neves with the stronger and more robust structures of Hanna ( Attachment appendage - 26 with various magnet configurations, 24a,b and Magnetic discs, strips, elongated discs) in order to advantageously improve the container’s ability to quickly secure the apparatus to any magnetic surface. 
Hanna’s modification do not explicitly disclose a separate cap for the magnet cavity. 
However, Fiedler teaches: a set of caps to secure the set of magnets (Fiedler, Paragraph 0012 and Figures 1A-C to resist untwisting of the magnetic connection – Paragraph 0014).
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the Magnet Cap of the Neves apparatus as modified above to add threaded caps (Fiedler, Paragraph 0012, Figures 1A-C)  in order to advantageously improve the magnetic connection by adding a mechanical resistance to the cap structure which improves the durability of the product.
The modified device of Neves, while possessing a phone holder attachment, lacks the structure to enable the user to position the phone for best viewing while mounted to the apparatus.
However, Sorensen teaches: {i) an elongated curved frame (Sorensen, 90 – configured to be attached to a surface, Figure 3 , and page 3, Column 1, Claim 5) with a height, a width and a thickness (As depicted in Figure 3) adapted to attach on the substantially cylindrical body of the gym bottle (Per Sorensen, Item 90 is configured to be attached to a surface); ii) a holding member (10 -Stand) having a connecting structure (80 – mounting body portion) adjustably connected to a magnetic plate (120 – magnet, which from Figure 4 has a plate structure) configured to hold a mobile phone (See Figure 1, where the magnet hold the mobile phone assembly – D to item 40 – base portion (base for the phone) thereon; iii) a flexible 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the magnet holder of the device of Neves to integrate a curved frame to attached to the bottle and phone (Sorensen, 80 – mounting portion, 70 – second portion, 90 – base portion, and 50 – adhesive portion) in order to advantageously modify the apparatus for easy positioning and installation and removal from a magnetic surface.
In regards to Claim 5, the modified device of Neves  includes all the limitation of this claim, but fails to teach the specific joint limitations.
However, Sorenson continues to teach: wherein the connecting structure is selected from various rotatable and swivel joints (Sorensen, Figure 3 and Paragraph 0007), being a ball and socket joints that can adjust the position of the mobile phone thereon (Paragraph 0007). 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the magnet holder of the device of Neves to integrate a curved frame to attached to the bottle and phone (Sorensen, 80 – mounting portion, 70 – second portion, 90 – base portion, and 50 – adhesive portion) in order to advantageously modify the apparatus for easy positioning and installation and removal from a magnetic surface.
In regards to Claim 6, Neves continues to teach: wherein said magnetic attachment with cardholder is attached to the rear side of the cylindrical body (Neves, See Examiner’s Annotated Diagram A – Item 6 and 104 comprise cardholder and compartment) and said phone holder attachment is attached to the front side of the cylindrical body of the gym bottle (See parts  22, 24, 28 and 76).
In regards to Claim 7, Neves continues to teach: wherein the magnetic attachment with the card holder and phone holder are positioned substantially halfway between the flip cap and the bottom of the gym bottle (Neves, Figure 4, The general center of mass of the phone and card holder is generally halfway between the top and bottom of the gym bottle embodiment portrayed.).
Further, and in the alternative, regarding the limitation of Claim 7, if a case were to be made for a specific distance limitation were articulated between two arbitrary points on the apparatus, it should be noted that, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the relative positions of key features such as the card holder and phone holder features to suit a particular application based on basic engineering principles and intended use, including a relative configurations which correspond to the positioning of said features on the disclosed apparatus.
In regards to Claim 8, Neves discloses:  A combination of a gym bottle (See Examiner’s Annotated Diagram A, 8 – Bottle) and a magnetic attachment with a card holder (Neves, Parts 6 and 104), a phone holder attachment (Parts 22 and 24) and a power charger attachment (Housed within parts 80-82 – mating halves of the electronic box assembly) comprising: a) the gym bottle (8 – Bottle) comprising of a substantially cylindrical body (See Figure 4 and annotated diagram) having a front side and a rear side (Front with phone – 28, 
Neves discloses most of the limitations of claim 8, as above, and further discloses a chamber (80-82 – electric box assembly) but fails to disclose using double sided tape to the bottle in order to attach the power unit to the apparatus.
Neves discloses most of the limitations of claim 8, as above, and further discloses a chamber (6 – Storage Chamber with 104 – card holder) but fails to disclose attaching the magnetic strip on the outside of the card holding assembly. 
OFFICIAL NOTICE: is given that the following limitations concerning the sue of double-sided adhesive are anticipated in the art: {For the card holder section}) a flexible double-sided adhesive tape sized and shaped equal to the magnetic attachment to attach to the rear portion from one side and to the body of the gym bottle from the other side and {For the Power Charger attachment} a flexible double-sided adhesive attachment sized and shaped equal to the housing3M 4910 Clear Double-Sided Tape, How to Use Double Sided Tape or (iii) peruse common listings for “Uses of double-sided tape” on online instructional platforms, e.g. You Tube.  Also note that the criticality of double-sided tape  is not explained by the applicant.
 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the double sided tape or a magnetic strip, as known in the art, which correspond to meeting the design criteria of advantageously increasing the capability of attaching both personal electronics, charging elements and credit cards and other personal valuables (Power units, phone units or card holder) in order to improve personal security while engaged in activities.
Neves, while having the capability to attach to a metal surface, also does not explicitly disclose magnets strong enough to attach the entire bottle assembly to an external surface.  Please review the Examiner’s Annotated Diagram B for magnet disposition.
However, Hanna teaches: b) the magnetic attachment (Hanna – Attachment Appendage – 26)  comprising: i) an elongated body having a height, a width and a thickness to install an attachment system (See Figure 2 and components of 26 that meet this requirement) therein, and a flat front portion to magnetically attach to a metallic surface of a gym equipment and a curved rear portion to attach to the cylindrical body of the gym bottle (See Figure 3, profile view meets this 
Hanna also teaches the following features with respect to magnets for adhering the assembly to external magnetic surfaces:
Disc shaped magnets in a vertical alignment (Paragraph 0018 – upper and lower magnets 24 a and b to maximize the magnetic surfaces that the assembly can attach to – paragraph 0027)
A single elongated magnet may be used or used in parallel with another elongated magnet or strips of magnets (Paragraph 0025 – in order to maximize the magnetic surfaces that the assembly can attach to – paragraph 0027)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic fixing features for holding personal equipment of Neves with the stronger and more robust structures of Hanna ( Attachment appendage - 26 with various magnet configurations, 24a,b and Magnetic discs, strips, elongated discs) in order to advantageously improve the container’s ability to secure itself to any magnetic surface. 
The modification above to the device of Neves do not specifically disclose a threaded magnetic cap for the magnet cavity to increase the magnet’s holding force. 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the magnet holder of the device of Neves to add a threaded magnetic cap in order to suit a particular application based on basic engineering principles (Such as an increase magnetic force required to hold the entire assembly to a vertical surface) and also based on and intended use, including attachment means and configurations which advantageously improve the forces that hold the apparatus to a vertical surface.
The modified device of Neves, while possessing a phone holder attachment, lacks the structure to enable the user to position the phone for best viewing while mounted to a magnetized surface.
However, Sorensen teaches: {i) an elongated curved frame (Sorensen, 90 – configured to be attached to a surface, Figure 3 , and page 3, Column 1, Claim 5) with a height, a width and a thickness (As depicted in Figure 3) adapted to attach on the substantially cylindrical body of the gym bottle (Per Sorensen, Item 90 is configured to be attached to a surface); ii) a holding member (10 -Stand) having a connecting structure (80 – mounting body portion) adjustably connected to a magnetic plate (120 – magnet, which from Figure 4 has a plate structure) configured to hold a mobile phone (See Figure 1, where the magnet hold the mobile phone assembly – D to item 40 – base portion (base for the phone) thereon; iii) a flexible double-sided adhesive member sized to attach to the rear portion of the holding 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the Phone Mounting assembly of the Neves apparatus to add the mounting plate, holding member and connection structure (Sorenson, , 10 – stand, 120 – magnetic plate, holding member – 40 and securing means – double sided adhesive member or adhesive layer)of Sorensen in order to suit make viewing the phone easier while the apparatus is secured to a magnetic surface.
In regards to Claim 9,Neves as modified above includes all the limitations, including that: wherein said magnetic attachment with cardholder is attached to the rear side of the cylindrical body (Neves - See Figure 4, items 6 and 104)  and said phone holder attachment (Figure 4, items 22, 24 and 28 with modified magnetic holder and extension for phone) is attached to the front side of the cylindrical body (Figure 4 – the phone is on the front) and said power charger attachment is attached to the bottom of the cylindrical body of the gym bottle (See items 4, 80 and 82 where they attach to the bottom of the apparatus.) (See parent claim above for recitation of corresponding parts and obviousness statement)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fabec (US20200217450) discloses Figures 1-6 and suction cup, ball joint and adhesion features as well as general features relevant to the scope and structure of the claimed invention.
Lawson et al. (US9241551) discloses Protective case and compartment features and Figures 1-17 as well as general features relevant to the scope and structure of the claimed invention.
Parinella (US 20180153326) discloses Personal Item storage on drinking vessel as well as general features relevant to the scope and structure of the claimed invention.
Karbakhsh (US20210179321) and Avakhti (WO2018177477) for general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731